UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-8054



In Re:   LACY DAVIS, III,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-633-2)


Submitted:   April 15, 2002                  Decided:   May 14, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lacy Davis, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Davis filed a petition for a writ of mandamus asking this

court to overturn the district court’s dismissal of his civil tort

complaint, and remand for further consideration.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976 ).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133,

1135 (4th Cir. 1992).    The party seeking prohibition or mandamus

relief carries the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Lacy has not made such a showing.   He had an ample opportunity

to pursue a direct appeal from the district court’s dismissal

order, but declined to do so.    He may not now employ a mandamus

petition to avoid the consequences of his failure to appeal.

Accordingly, we deny Lacy’s petition for mandamus relief.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    PETITION DENIED


                                 2